PRERAK SHAH
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MICHAEL S. SAWYER, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-514-5273 || 202-305-0506 (fax)
Michael.Sawyer@usdoj.gov

Attorneys for Federal Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                        )
             Plaintiff,                                 )   Case No. 3:17-cv-00013-SLG
                                                        )
    v.                                                  )   FEDERAL DEFENDANTS’
DAVID L. BERNHARDT, Secretary of the                    )   MEMORANDUM IN SUPPORT
Interior, et al.,                                       )   OF THEIR CROSS-MOTION
                                                        )   FOR SUMMARY JUDGMENT
             Federal Defendants,                        )   AND IN OPPOSITION TO
    and                                                 )   PLAINTIFFS’ MOTION FOR
ALASKA WILDLIFE ALLIANCE, et al.,                       )   SUMMARY JUDGMENT
                                                        )   REGARDING THE FWS KENAI
             Intervenor-Defendants.                     )   RULE
                                                        )
                                                        )   Oral Argument Requested

SAFARI CLUB INTERNATIONAL,                              )
                                                        ) Case No. 3:17-cv-00014-SLG
             Plaintiff,                                 )
    v.                                                  )
                                                        )
DAVID L. BERNHARDT, Secretary of the                    )
Interior, et al.,                                       )
             Federal Defendants,                        )
    and                                                 )
                                                        )
ALASKA WILDLIFE ALLIANCE, et al.,                       )
             Intervenor-Defendants.                     )


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule
          Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 1 of 56
ALASKA PROFESSIONAL HUNTERS                             )
ASSOCIATION, et al.,                                    ) Case No. 3:17-cv-00026-SLG
                                                        )
             Plaintiffs,                                )
    v.                                                  )
                                                        )
DAVID L. BERNHARDT, Secretary of the                    )
Interior, et al.,                                       )
             Federal Defendants,                        )
    and                                                 )
                                                        )
ALASKA WILDLIFE ALLIANCE, et al.,                       )
             Intervenor-Defendants.                     )

     FEDERAL DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
           CROSS-MOTION FOR SUMMARY JUDGMENT AND
  IN OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                 REGARDING THE FWS KENAI RULE




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                         ii
          Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 2 of 56
                                 TABLE OF CONTENTS
INTRODUCTION ............................................................................................................... 1

BACKGROUND ................................................................................................................. 1

         I.        Congress Created the Kenai National Wildlife Refuge With the
                   Principal Purpose of Conserving Fish and Wildlife in Their Natural
                   Diversity. ....................................................................................................... 1

         II.       After Consulting With the State, the Service Adopted Conservation
                   Plans for Managing the Kenai Refuge. ......................................................... 3

         III.      The National Wildlife Refuge System Improvement Act of 1997
                   Governs Compatibility Determinations on the Kenai Refuge. ..................... 7

         IV.       The Service Has Long Permitted Hunting Black Bears With the Use
                   of a Dog or Over Bait, a Hunting Practice Deemed Compatible With
                   the Purposes of the Kenai Refuge. ................................................................ 9

         V.        After the Alaska Board of Game Upset Longstanding Hunting and
                   Trapping Restrictions, the Service Passed the Kenai Rule to Maintain
                   the Status Quo. ............................................................................................ 11

LEGAL STANDARDS ..................................................................................................... 16

ARGUMENT..................................................................................................................... 17

         I.        Kenai Plaintiffs Cannot Challenge the Restrictions on Dog-Assisted
                   Big Game Hunting, Which Have Been in Place for Over Three
                   Decades. ...................................................................................................... 17

         II.       The Service’s Skilak WRA Restrictions Should Be Upheld. ..................... 20

                   A.        The record supports the Service’s determination that increased
                             hunting in the Skilak WRA would reduce opportunities for
                             non-consumptive use. ....................................................................... 21

                   B.        The Service can restrict hunting activities on the Kenai Refuge
                             for reasons beyond conservation, such as public safety. .................. 23

                   C.        The Improvement Act does not require the Service to allow
                             unrestricted hunting throughout the entirety of the Kenai
                             Refuge. ............................................................................................. 27

         III.      The Service’s Firearm Discharge Restrictions Should Be Upheld. ............ 30


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                                                     iii
          Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 3 of 56
         IV.       The Service’s Brown Bear Baiting Restriction Should Be Upheld. ........... 32

         V.        The Court Need Not Reach the Meaning of “Natural Diversity” Under
                   ANILCA. ..................................................................................................... 36

         VI.       The Service Appropriately Analyzed Environmental Considerations
                   Under NEPA................................................................................................ 38

                   A.        NEPA encourages the use of categorical exclusions so that
                             agencies can focus their resources on assessing the
                             environmental impacts of significant actions. .................................. 38

                   B.        NEPA procedures do not apply to most challenged aspects of
                             the Kenai Rule. ................................................................................. 40

                   C.        The Kenai Plaintiffs’ NEPA arguments are waived. ....................... 41

                   D.        The Service appropriately determined that the Kenai Rule was
                             subject to categorical exclusions under NEPA. ............................... 43

                   E.        Any flaw in the Service’s NEPA approach is harmless. .................. 44

CONCLUSION ................................................................................................................. 47




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                                                  iv
          Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 4 of 56
                                          TABLE OF AUTHORITIES
Cases
Alaska Ctr. for the Env’t v. U.S. Forest Serv.,
  189 F.3d 851 (9th Cir. 1999) ......................................................................................... 43
Bowman Transp. v. Ark.–Best Freight Sys.,
  419 U.S. 281 (1974) ....................................................................................................... 45
Brazil v. U.S. Dep’t of the Navy,
  66 F.3d 193 (9th Cir. 1995) ........................................................................................... 18
Cal. Wilderness Coal. v. U.S. Dep’t of Energy,
  631 F.3d 1072 (9th Cir. 2011) ....................................................................................... 47
Dep’t of Commerce v. New York,
  139 S. Ct. 2551 (2019) ................................................................................................... 33
Dep’t of Transp. v. Pub. Citizen,
  541 U.S. 752 (2004) ....................................................................................................... 41
Finnegan v. Citi,
  703 F. App’x 625 (9th Cir. 2017) .................................................................................. 18
Forest Guardians v. U.S. Fish & Wildlife Serv.,
  611 F.3d 692 (10th Cir. 2010) ....................................................................................... 35
Havasupai Tribe v. Robertson,
 943 F.2d 32 (9th Cir. 1991) ........................................................................................... 43
Kazarian v. U.S. Citizenship & Immigration Servs.,
  596 F.3d 1115 (9th Cir. 2010) ....................................................................................... 47
Kootenai Tribe of Idaho v. Veneman,
  313 F.3d 1094 (9th Cir. 2002) ....................................................................................... 40
Lands Council v. McNair,
  537 F.3d 981 (9th Cir. 2008) ......................................................................................... 16
Lujan v. Defs. of Wildlife,
  504 U.S. 555 (1992) ....................................................................................................... 19
McFarland v. Kempthorne,
 545 F.3d 1106 (9th Cir. 2008) ....................................................................................... 16
Motor Vehicle Mfrs. Ass’n v. State Farm Mut.,
 463 U.S. 29 (1983) ......................................................................................................... 45
Nat’l Ass’n of Home Builders v. Defs. of Wildlife,
  551 U.S. 644 (2007) ................................................................................................. 35, 46


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                                                v
          Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 5 of 56
Nat’l Mining Ass’n v. Zinke,
  877 F.3d 845 (9th Cir. 2017) ......................................................................................... 35
Nevada v. United States,
  221 F. Supp. 2d 1241 (D. Nev. 2002) ............................................................................ 47
Ninilchik Traditional Council v. United States,
  227 F.3d 1186 (9th Cir. 2000) ....................................................................................... 37
Nw. Ecosystem All. v. U.S. Fish & Wildlife Serv.,
 475 F.3d 1136 (9th Cir. 2007) ..................................................................... 16, 22, 31, 32
Nw. Envtl. Def. Ctr. v. Bonneville Power Admin.,
 117 F.3d 1520 (9th Cir. 1997) ....................................................................................... 46
Perez-Guzman v. Lynch,
  835 F.3d 1066 (9th Cir. 2016) ....................................................................................... 17
River Runners for Wilderness v. Martin,
  593 F.3d 1064 (9th Cir. 2010) ....................................................................................... 17
Sabine River Authority v. Interior,
  951 F.2d 669 (5th Cir. 1992) ......................................................................................... 40
Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, Inc.,
  435 U.S. 519 (1978) ................................................................................................. 20, 41
Wind River Min. Corp. v. United States,
 946 F.2d 710 (9th Cir. 1991) ................................................................................... 17, 18
Winter v. Nat. Res. Def. Council, Inc.,
 555 U.S. 7 (2008) ........................................................................................................... 16
Statutes
16 U.S.C. § 3125(3) ........................................................................................................... 23
16 U.S.C. § 3202(c) ........................................................................................................... 27
16 U.S.C. § 668dd(a)(2) ...................................................................................................... 8
16 U.S.C. § 668ee ................................................................................................................ 9
28 U.S.C. § 2401(a) ........................................................................................................... 17
42 U.S.C. § 4332(c) ........................................................................................................... 38
42 U.S.C. §§ 4321–4370m-12 ........................................................................................... 38
5 U.S.C. § 551(13) ............................................................................................................. 37
5 U.S.C. § 702 ................................................................................................................... 37


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                                                    vi
           Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 6 of 56
5 U.S.C. § 706 ................................................................................................................... 45
5 U.S.C. § 706(2)(A) ......................................................................................................... 16
5 U.S.C. §§ 701–706 ......................................................................................................... 16
Pub. L. No. 105–57, 111 Stat. 1,252 (1997) ........................................................................ 7
Pub. L. No. 89–669, 80 Stat. 927 (1966) ............................................................................. 8
Pub. L. No. 96-487, 94 Stat. 2,371, 2,391 (1980) ............................................................... 2
Regulations
40 C.F.R. § 1500.4(p) ........................................................................................................ 40
40 C.F.R. § 1501.4 ............................................................................................................. 39
40 C.F.R. § 1502.1 ............................................................................................................. 39
40 C.F.R. § 1507.3(b)(2) ............................................................................................. 38, 39
40 C.F.R. § 1508.11 ........................................................................................................... 39
40 C.F.R. § 1508.9 ............................................................................................................. 39
40 C.F.R. §§ 1500.1–1517.7.............................................................................................. 38
50 C.F.R. § 32.2(h) ............................................................................................................ 36
50 C.F.R. § 36.39(i)(5)(i) .................................................................................................. 15
Other Authorities
43 Fed. Reg. 55,978 (Nov. 29, 1978) ................................................................................ 38
48 Fed. Reg. 34,263 (July 28, 1983) ................................................................................. 39
51 Fed. Reg. 32,329 (Sep. 11, 1986) ................................................................................... 9
58 Fed. Reg. 5065,5069 (Jan. 19, 1993) ............................................................................ 36
6 Fed. Reg. 6,471 (Dec. 18, 1941)....................................................................................... 2
78 Fed. Reg. 66,061 (Nov. 4, 2013) .................................................................................... 6
81 Fed. Reg. 27,030 (May 5, 2016) ..................................................................................... 1
H.R. Rep. No. 105-106 (1997), reprinted in 1997 U.S.C.C.A.N. 1798-5........................... 7




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                                                   vii
           Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 7 of 56
                                  TABLE OF ABBREVIATIONS

       ADF&G                                 Alaska Department of Fish and Game
       ANILCA                        Alaska National Interest Lands Conservation Act,
                                     Pub. L. No. 96-487 (Dec. 2, 1980), 94 Stat. 2,371
         APA                                      Administrative Procedure Act
         Board                                          Alaska Board of Game
         CCP                                   Comprehensive Conservation Plan
          CE                                             Categorical Exclusion
         CEQ                                   Council on Environmental Quality
          EA                                       Environmental Assessment
          EIS                                   Environmental Impact Statement
        FONSI                                  Finding of No Significant Impact
         FWS                                     U.S. Fish and Wildlife Service
         GMU                                            Game Management Unit
 Improvement Act              National Wildlife Refuge System Improvement Act of 1997,
                                    Pub. L. 105–57 (Oct. 9, 1997), 111 Stat. 1,252
   Kenai Plaintiffs                     State of Alaska and Safari Club International
    Kenai Refuge                                Kenai National Wildlife Refuge
     Kenai Rule            Refuge-Specific Regulations; Public Use; Kenai National Wildlife
                                     Refuge, 81 Fed. Reg. 27,030 (May 5, 2016)
         Mot.                    Pls.’ Mem. in Supp. of Mot. for Summ. J., ECF No. 171
        NEPA                                  National Environmental Policy Act
      NWRSAA                 National Wildlife Refuge System Administration Act of 1966,
                                   Pub. L. No. 89–669 (Oct. 15, 1966), 80 Stat. 927
     Safari Club                                        Safari Club International
        Service                                  U.S. Fish and Wildlife Service
    Skilak WRA                                  Skilak Wildlife Recreation Area
         State                                              State of Alaska




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             viii
         Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 8 of 56
                                           INTRODUCTION

         This brief concerns a rule promulgated by the Federal Defendants: Refuge-Specific

Regulations; Public Use; Kenai National Wildlife Refuge (Kenai Rule), 81 Fed. Reg.

27,030 (May 5, 2016). Plaintiffs State of Alaska (State) and Safari Club International

(Safari Club) (collectively, the Kenai Plaintiffs) 1 claim that four provisions in the Kenai

Rule are unlawful and unjustified intrusions into state authority over wildlife takings.

         In reality, however, the Kenai Rule simply sought to maintain longstanding

practices on the Kenai National Wildlife Refuge (Kenai Refuge) that had been developed

decades ago, after consultation with State agencies.       Consistent with Congressional

mandates governing the U.S. Fish and Wildlife Service (Service), those practices

accommodate all purposes for which the Kenai Refuge was established, not just hunting.

Those purposes include environmental education, wildlife viewing, and conservation of all

species, including bears and wolves. Because the Kenai Rule appropriately furthers those

purposes and is amply supported by the record before the Service, it should be upheld.

                                            BACKGROUND

    I.   Congress Created the Kenai National Wildlife Refuge With the Principal
         Purpose of Conserving Fish and Wildlife in Their Natural Diversity.

         The Kenai National Moose Range—the precursor to the Kenai Refuge—was

established by President Franklin D. Roosevelt for the purpose of “protecting the natural

breeding and feeding range of the giant Kenai moose on the Kenai Peninsula, Alaska,



1
 The Plaintiffs in Case No. 3:17-cv-00026-SLG, including the Alaska Professional
Hunters Association and the Sportsmen’s Alliance Foundation, do not challenge the
Kenai Rule.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              1
         Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 9 of 56
which in this area presents a unique wildlife feature and an unusual opportunity for the

study in its natural environment of the practical management of a big game species that

has considerable local economic value.” Executive Order 8979; see 6 Fed. Reg. 6,471

(Dec. 18, 1941).

        In 1980, Congress redesignated the Kenai National Moose Range as the Kenai

National Wildlife Refuge. Alaska National Interest Lands Conservation Act (ANILCA),

Pub. L. No. 96-487, § 303(4)(A) (Dec. 2, 1980), 94 Stat. 2,371, 2,391. That name change

reflected the expanded conservation purpose of the Kenai Refuge, which Congress

broadened from focusing on moose to cover “fish and wildlife populations and habitats in

their natural diversity, including, but not limited to . . . bears, . . . wolves and other

furbearers.” Id. § 303(4)(B)(i). At that time, Congress also added approximately

240,000 acres of public lands to the Refuge, id. § 303(4)(A), and prescribed additional

purposes for the Kenai Refuge beyond conservation:

                 (B) The purposes for which the Kenai National Wildlife
                 Refuge is established and shall be managed, include—,

                         (i) to conserve fish and wildlife populations and habitats
                         in their natural diversity including, but not limited to,
                         moose, bears, mountain goats, Dall sheep, wolves and
                         other furbearers, salmonoids and other fish, waterfowl
                         and other migratory and nonmigratory birds;

                         (ii) to fulfill the international treaty obligations of the
                         United States with respect to fish and wildlife and their
                         habitats;

                         (iii) to ensure, to the maximum extent practicable and in
                         a manner consistent with the purposes set forth in
                         paragraph (i), water quality and necessary water
                         quantity within the refuge;


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               2
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 10 of 56
                         (iv) to provide in a manner consistent with
                         subparagraphs (i) and (ii), opportunities for scientific
                         research, interpretation, environmental education, and
                         land management training; and

                         (v) to provide, in a manner compatible with these
                         purposes, opportunities for fish and wildlife-oriented
                         recreation.

Id. § 303(4)(B).

        When enacting ANILCA, Congress further ordered the Secretary of the Interior to

prepare “a comprehensive conservation plan” for each refuge after “consult[ing] with the

appropriate State agencies and Native Corporations.” Id. § 303(g). That plan must, inter

alia, “designate areas within the refuge according to their respective resources and

values,” “specify the uses within each such area which may be compatible with the major

purposes of the refuge,” and “set forth those opportunities which will be provided within

the refuge for fish and wildlife-oriented recreation, ecological research, environmental

education and interpretation of refuge resources and values, if such recreation, research,

education, and interpretation is compatible with the purposes of the refuge.” Id.

 II.     After Consulting With the State, the Service Adopted Conservation Plans for
         Managing the Kenai Refuge.

        Between 1980 and 1985, the Service engaged in an extensive public involvement

process in order to develop the initial Comprehensive Conservation Plan (CCP) for the

Kenai Refuge. See FWL14427–29. That public involvement process involved

consultation with numerous state agencies and local governments, including the Alaska

Department of Fish and Game (ADF&G). Id. at FWL14427.




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               3
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 11 of 56
        To enhance coordination between the State and the Service, the Service and the

ADF&G agreed to a Master Memorandum of Understanding in 1982. FWL1551–54. In

that Master Memorandum, the ADF&G recognized “the Service as the agency with the

responsibility . . . on Service lands in Alaska to conserve fish and wildlife and their

habitats and regulate human use.” FWL1552. Both parties to the Master Memorandum

agreed that “the taking of fish and wildlife by hunting, trapping, or fishing on Service

lands in Alaska is authorized in accordance with applicable State and Federal law unless

State regulations are found to be incompatible with documented Refuge goals, objectives,

or management plans.” FWL1553–54. The ADF&G also agreed to “manage fish and

resident wildlife populations in their natural species diversity on Service lands.”

FWL1552. Pursuant to that Master Memorandum, the State “provided the Service with a

set of draft resource management recommendations for the Kenai Refuge” to consider in

developing its initial CCP. FWL14427.

        In developing that CCP, the Service prepared an Environmental Impact Statement

that analyzed five alternatives—ranging from maximum use to wilderness—before

settling on an intermediate management approach that emphasized all species of wildlife.

FWL14244–48. Whereas fish and wildlife management under the maximum use

alternative “would concentrate on populations of high utility species (principally moose

and salmon) to sustain harvests at high levels,” FWL14245, the wilderness alternative

would limit hunting and trapping “to allow natural processes to be the primary

determinant of the composition of wildlife populations,” FWL14248. After consultation

with the State, the Service ultimately adopted an intermediate alternative (Alternative C),

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             4
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 12 of 56
FWL14226, that allowed continued hunting and trapping “consistent with state and

federal regulations” while maintaining “[p]opulations of predators . . . at relatively

natural levels in relation to prey,” FWL14246. Under the adopted alternative, “[f]ish and

wildlife management would emphasize all species of wildlife, although special interest

species such as moose, wolves, trumpeter swans, and salmon may receive special

consideration.” Id.

        The adopted alternative also permitted hunting and trapping to occur in most areas

of the Kenai Refuge, except for limited areas where “[p]ublic safety would be enhanced

through . . . closures to firearm discharge.” FWL14382. Those hunting-limited areas

included high-use “areas where public safety is a concern (i.e., campgrounds, the

headquarters/visitor center in Soldotna, etc.)” and “the Skilak Loop Special Management

Area.” FWL14224, 14382.

        The Skilak Loop area “was first recognized as a unique recreational opportunity in

1958,” when it was excluded from oil and gas leasing. FWL14258. Given its “variety of

habitats, wildlife species, and scenic vistas . . . , all of which are road accessible to a

majority of Alaskan residents and tourists,” the Service identified the Skilak Loop area

“as a special area to provide the opportunity for environmental education and

interpretation and outstanding wildlife-oriented recreation on the refuge.” Id.

Accordingly, the Service worked “in cooperation with the Alaska Department of Fish and

Game” to develop an operational plan for the Skilak Loop Special Management Area.

FWL14229.




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                5
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 13 of 56
        That operational plan “identified specific goals for providing wildlife viewing and

interpretation opportunities” and restricted “hunting and trapping opportunities . . . so

wildlife would become more abundant, less wary, and easily viewed.” FWL982. “The

Service worked closely with the Alaska Department of Fish and Game (ADF&G) to

develop regulatory proposals that prohibited trapping, allowed taking of small game by

archery, and provided a moose hunt by special permit.” Id. “In 1987, the Alaska Board

of Game [Board] approved these regulations that provided a framework for achieving the

wildlife population objectives for enhanced wildlife viewing opportunities.” Id.

        Based on that cooperative approach, the Service developed public use facilities

over a 17-year period to “further support development of wildlife viewing, environmental

education, and interpretation opportunities in the Skilak area.” Id. “Improvements to

existing and development of new visitor facilities occurred in ensuing years as funding

permitted, and included new and improved roads, scenic turn-outs, campgrounds, hiking

trails, interpretive panels and information kiosks, viewing platforms and boat launches.”

Notice of Hunting and Trapping Restrictions Within the Skilak WRA, 78 Fed. Reg.

66,061, 66,062–63 (Nov. 4, 2013). While those improvements were being made, the

Service renamed the Loop Special Management Area as the Skilak Wildlife Recreation

Area (Skilak WRA). FWL982.

        In 2005, the Board “adopted regulations providing for the use of firearms to hunt

small game and fur animals in the Skilak WRA” but delayed implementation of those

regulations to allow “the Service to prepare a Skilak WRA Management Plan.” Id. The

Service then rejected a broader alternative of a “general entry firearm hunt,” FWL1043,

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              6
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 14 of 56
in favor of a limited youth-only small game hunt in the Skilak WRA using appropriate

firearms, FWL1054–57. That recommendation was embodied in the 2007 Skilak WRA

Management Plan.

        While hunting and trapping opportunities in the Skilak WRA are limited under the

2007 Skilak WRA Management Plan, the Skilak WRA is only 44,000 acres of the 1.9

million-acre Kenai Refuge. FWL13570–71. That means the Skilak WRA occupies

approximately 2 percent of the Kenai Refuge, leaving “over 97 percent of the Refuge”

available for hunting and trapping. FWL13571.

        In 2010, the Service updated its CCP, adding numerous planning objectives and

goals in light of the Kenai Refuges multiple purposes. See FWL1068–1169.

 III.    The National Wildlife Refuge System Improvement Act of 1997 Governs
         Compatibility Determinations on the Kenai Refuge.

        Many national wildlife refuges outside Alaska are principally managed under the

National Wildlife Refuge System Improvement Act of 1997 (Improvement Act), Pub. L.

No. 105–57 (Oct. 9, 1997), 111 Stat. 1,252. In enacting that law, Congress observed that

“unlike National Parks, National Forests and Bureau of Land Management lands, the

National Wildlife Refuge System remains the only major Federal public lands system

without a true ‘organic’ act, a basic statute providing a mission for the System, policy

direction, and management standards for all units of the System.” H.R. Rep. No. 105-

106, at 3 (1997), reprinted in 1997 U.S.C.C.A.N. 1798-5, 1798-7. Because refuges

within the system had been created under a variety of authorities—from executive orders

to specific acts of Congress to administrative establishment by the Secretary of the



State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             7
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 15 of 56
Interior under a number of different statutes—there was an “inconsistency in the

management of refuges within the System.” Id. at 1–2.

        While the National Wildlife Refuge System Administration Act of 1966

(NWRSAA), Pub. L. No. 89–669 (Oct. 15, 1966), 80 Stat. 927, gave “guidance to the

Secretary of the Interior in the overall management of the [National Wildlife Refuge]

System,” it did “not establish a mission for the System or contain any planning

requirements.” Id. at 2–3. Since the enactment of NWRSAA, the Refuge System had

“grown considerably” from “300 refuges totaling 28 million acres” in 1966 to “more than

500 refuges totaling more than 92 million acres” in 1997. Id. at 2. Congress thus enacted

the Improvement Act in order to “build[] upon the NWRSAA in a manner that provides

an organic act for the System similar to those which exist for other public lands.” Id. at

3. Under the Improvement Act, the mission of the Refuge System “is to administer a

national network of lands and waters for the conservation, management, and where

appropriate, restoration of the fish, wildlife, and plant resources and their habitats within

the United States for the benefit of present and future generations of Americans.” 16

U.S.C. § 668dd(a)(2).

        While the Improvement Act serves as an organic act for most national wildlife

refuges, the Improvement Act treats refuges in Alaska somewhat differently. Section 7

of the Improvement Act establishes a refuge conservation planning program that excludes

“refuge lands in Alaska,” which are instead “governed by the refuge planning provisions”

of ANILCA. 111 Stat. at 1257–59. And section 9 of the Improvement Act governs

statutory construction with respect to Alaska, such that ANILCA controls if there is any

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                  8
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 16 of 56
conflict between a provision of the Improvement Act and a provision of ANILCA. Id. at

1260.

        One relevant aspect of the Improvement Act that applies to refuges in Alaska,

however, is the process for compatibility determinations set forth in section 6 of the

Improvement Act. Section 6 directs the Secretary of the Interior not to “initiate or permit

a new use of a refuge or expand, renew, or extend an existing use of a refuge, unless the

Secretary has determined that the use is a compatible use and that the use is not

inconsistent with public safety.” 16 U.S.C. § 668dd(d)(3)(A)(i). A “compatible use” is a

“wildlife-dependent recreational use or any other use of a refuge that, in the sound

professional judgment of the Director, will not materially interfere with or detract from

the fulfillment of the mission of the System or the purposes of the refuge.” 16 U.S.C.

§ 668ee.

 IV.     The Service Has Long Permitted Hunting Black Bears With the Use of a Dog
         or Over Bait, a Hunting Practice Deemed Compatible With the Purposes of
         the Kenai Refuge.

        Shortly after adopting the 1985 CCP for the Kenai Refuge, the Service published

regulations governing hunting practices on the refuge. See Kenai National Wildlife

Refuge; Resource Protection Regulations, 51 Fed. Reg. 32,329 (Sep. 11, 1986). In

relevant part, those regulations prohibited hunting big game other than black bears with a

dog. Id. at 32,333 (“Hunting with the aid or use of a dog for taking big game is permitted

only for black bear, and then only under the terms of a special use permit from the

Refuge Manager.”). As the Service noted in the 1985 CCP, “[d]iseases and parasites can

be transmitted from domestic animals to wildlife and vice versa.” FWL14261. The

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              9
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 17 of 56
regulations also required hunters to obtain a “special use permit” from the Refuge

Manager “prior to baiting black bears.” 51 Fed. Reg. at 32,333. The regulations noted

that federal permitting was “necessary to insure visitor safety on the refuge by preventing

baiting in high public use areas and by preventing the proliferation of garbage and litter”

because the State did “not have a system regulating the baiting of black bears.” Id. at

32,330.

        After the Improvement Act passed in 1997, the Service undertook a compatibility

determination for the practice of baiting black bears. FWL65–72. That Determination

recognized that baiting black bears “is a long-term permitted hunting practice on the

Refuge” subject to “public concern and controversy,” while “[b]rown bear hunting over

bait [is] illegal.” FWL66. The relevant data for hunting black bears over bait showed

that approximately 10 black bears per year were taken over bait on the Kenai Refuge, out

of a Kenai Peninsula population estimated to be 3,000 bears. FWL68–69. 2 Thus, the

Service concluded that there “currently are no conservation concerns for Kenai area black

bears and no reason to further restrict baiting or other practices to meet biological goals.”

FWL69.

        The Service noted, however, several other concerns about the practice of hunting

black bears over bait. While the Service noted ethical concerns raised by some

commenters, it declined to let those ethical concerns affect its decision. FWL68, FWL70.

The Service similarly noted a passing concern that baiting rules prioritized hunting over


2
 On the entire Kenai Peninsula, an average of 271 black bears were taken per year of
which an average of 53 are taken over bait (approximately 20 %). FWL68.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             10
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 18 of 56
other wildlife recreation activities. FWL68 (“some find it contradictory for managers to

prohibit the feeding of wildlife on one hand (for example to photograph bears or moose

up close) but allow the practice to shoot them over bait”). Finally, the Service analyzed

safety concerns, noting the “potential concern for human and non-target bear safety

around the bait station” due to increased human-bear interactions as an “issue” that

“deserves additional attention.” FWL70. Ultimately, the Service determined that hunting

black bears over bait on the Kenai Refuge had an “insignificant population impact,”

which supported its conclusion that “impacts associated with the activity do not cross the

threshold of compatibility.” FWL71.

        While the Service found the practice of black bear baiting to be compatible with

Kenai Refuge purposes, it did not allow State baiting regulations to control baiting

activity on the refuge. Rather, it restricted baiting activity to “approximately 5 percent of

the Refuge.” FWL67. The Service also clarified its authority to delay the start of the

refuge baiting season “later than the State authorized season (i.e. May 1 vs. April 15)

. . . . primarily out of concern for brown bears which may be more available in early

spring and become attracted to bait causing potential conflict or even harm to the hunter

or bear.” Id. Finally, the Service noted that it may revisit its decision “to determine if

additional changes are warranted, in particular to any developing human safety concerns

or noticeable impacts to the area’s brown bear population.” FWL72.

 V.      After the Alaska Board of Game Upset Longstanding Hunting and Trapping
         Restrictions, the Service Passed the Kenai Rule to Maintain the Status Quo.

        In 2013, the Board passed two hunting regulations that upset longstanding

restrictions on hunting and trapping in the Kenai Refuge. First, the Board “opened the
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               11
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 19 of 56
Skilak WRA to taking of lynx, coyote, and wolf within the area under State hunting

regulations,” with the first takes on the Skilak WRA to be allowed beginning November

10, 2013. FWL13570. Second, the Board adopted “a regulation allowing the take of

brown bears at registered black bear baiting stations on the Kenai Peninsula.”

FWL13568. The Board adopted both of those regulations despite warnings that the

Service would take federal action to maintain the status quo ante. FWL13568, 13570.

        Skilak WRA Closure: The Board’s Skilak WRA regulation never had any effect

because the “Service enacted a permanent closure restricting hunting and closing trapping

in the Skilak WRA” on November 4, 2013, before the hunting season opened.

FWL13570. That closure “mimicked State of Alaska hunting and trapping regulations

for the area in effect prior to 2013.” Id. The Service noted that it was adopting the

closure for several reasons: to maintain “longstanding restrictions on hunting” in the

Skilak WRA that were co-developed with State agencies; to prevent “degrade[d]

opportunities for wildlife observation, photography, and environmental education and

interpretation,” expected to be associated with annual harvests of furbearers; to minimize

“conflicts between non-consumptive and consumptive users of the Skilak WRA” given

“increased public use during winter”; and to ensure that the Kenai Refuge satisfied its

“unique purposes” of “environmental education” and non-consumptive “‘wildlife-

oriented’ recreational uses.” FWL13570–71.

        Brown Bear Baiting: Although the Board’s brown bear baiting regulations also

did not go into effect on the Kenai Refuge, similar regulations went into effect elsewhere

on the Kenai Peninsula with significant negative effects on brown bear populations.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                            12
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 20 of 56
FWL13568. Brown bear baiting was first allowed in the Spring of 2014, resulting in

significant increases in brown bear takes. See id. In Game Management Unit (GMU) 7,

whereas only 12 brown bears were taken in 2013 before baiting was allowed, that

increased to 38 bears in 2014 (with 77 percent being taken over bait). Id. When coupled

with other liberalizations of brown bear hunting regulations by the Board, the human-

caused mortality rate of brown bears on the Kenai Peninsula (GMUs 7 & 15) nearly

tripled over a three-year period. Id. Relying on best available scientific data and

population modeling, the Service determined that the Board’s liberalized hunting

practices “resulted in a decline of approximately 18 percent” from 582 brown bears on

the Kenai Peninsula to 478 brown bears over just a three-year period. Id. The Service

found that this “rapid reduction” in population conflicted with its legal mandates on the

Kenai Refuge:

                 The Service deemed this rapid reduction of the Kenai
                 Peninsula brown bear population, along with the potential for
                 continued decline, to be inconsistent with meeting its legal
                 mandates to conserve healthy wildlife populations (including
                 brown bears) in their natural diversity on the Refuge, to
                 provide for wildlife-oriented recreational opportunities that
                 include both consumptive and non-consumptive activities, and
                 to meet the Refuge’s Wilderness purposes; therefore, the
                 Service implemented closures to brown bear sport hunting on
                 the Refuge in 2013 and 2014.

Id.

        The Service concluded that these liberalized hunting practices, in particular brown

bear baiting, raised conservation concerns. Unlike black bears, brown bears “have one of

the lowest reproductive potentials of any North American mammal” and comprise a

“relatively small population” on the Kenai Peninsula. FWL13569. And “immigration
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              13
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 21 of 56
from mainland Alaska will not assist in sustaining the population” because “[g]enetic

studies have determined that Kenai brown bears comprise an insular population.” Id.

In 1998, the State of Alaska designated the Kenai brown bear population as a “population

of special concern” based on concerns about, inter alia, increasing levels of human-

caused mortality. FWL13568. The Service’s analysis “suggested that similar levels of

human-caused mortality of brown bears documented from 2012-2014 (primarily resulting

from sport hunting) would continue to reduce the brown bear population to levels similar

to those which in the recent past posed conservation concerns.” Id. “Based on best

available scientific information and population modeling using the Vortex 9.9 model, the

Service believes that allowance of take of brown bears over bait on the Refuge would

increase human-caused mortality of Kenai brown bears to levels which would continue to

reduce the population, with potential to result in conservation concerns for this

population.” FWL13569.

        The Service noted a few additional factors that supported its “decision to maintain

existing regulations that restrict harvest over bait to take of black bears only.” Id. First,

timely and accurate monitoring of Kenai brown bear populations is “extremely difficult at

best” and costly (without a guaranteed funding source), counseling in favor of a “cautious

approach” to managing brown bear populations. Id. Second, the Service noted that

brown bear baiting would be expected to result in “increased baiting activity”—with

approximately 100 additional baiting stations—and thus “increased potential for human-

bear conflicts.” Id. Consistent with its 2007 Compatibility Determination on black bear

baiting, the Service merely noted that baiting “has potential to create food-conditioned

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              14
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 22 of 56
bears,” without determining whether there was evidence that baiting resulted in food-

conditioned bears. Id.

        Firearm Discharge Restrictions: The only other challenged aspect of the Kenai

Rule is its restriction on firearm discharges along the shorelines of the Kenai River and

Russian River within the Kenai Refuge:

                 You may not discharge a firearm within ¼ mile of the west
                 shoreline of the Russian River from the upstream extent of the
                 Russian River Falls downstream to its confluence with the
                 Kenai River, and from the shorelines of the Kenai River from
                 the east refuge boundary downstream to Skilak Lake and from
                 the outlet of Skilak Lake downstream to the refuge boundary,
                 except that firearms may be used in these areas to dispatch
                 animals while lawfully trapping and shotguns may be used for
                 waterfowl and small game hunting along the Kenai River.
                 These firearms discharge regulations do not preclude use of
                 firearms for taking game in defense of life and property as
                 defined under State law.

50 C.F.R. § 36.39(i)(5)(i) (2019). The Service added that restriction “specifically to

enhance public safety along these intensively used river corridors.” FWL13566. The

Service noted a concerning overlap of usage, involving fishing, river recreation, and

brown bear hunting—which resulted in bears being “shot in close proximity to other

users fishing from shore, wading, or boating,” using “firearms and ammunition with

substantial lethal distances . . . in areas where sight distances are extremely limited due to

vegetation and river meanders.” Id. Because the State had recently expanded the brown

bear hunting season from October 15–30 to September 1–May 31, the expanded season

overlapped with increased usage of these rivers for recreation and fishing in the spring

and fall. Id. The Service thus restricted dangerous firearm discharges within a quarter

mile of river shoreline. Id.
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              15
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 23 of 56
        In responding to concerns that this restriction would affect “a traditional moose

and bear hunting area,” the Service noted that the impacts would be “negligible,” as it

was restricting discharges on 0.2 percent—fewer than 4,000 of 1.9 million acres—of the

lands in the Refuge currently open to hunting moose and bear. Id. In other words, “most

hunting activity for these species occurs outside of these river corridors.” Id.

                                        LEGAL STANDARDS

        Agency decisions are reviewed under the judicial review provisions of the

Administrative Procedure Act (APA), 5 U.S.C. §§ 701–706. See Lands Council v.

McNair, 537 F.3d 981, 987 (9th Cir. 2008), overruled on other grounds by Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7 (2008). Under the APA, agency decisions may be set

aside if they are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). In accordance with that standard, an

agency’s decision will be overturned,

                 only if the agency relied on factors which Congress has not
                 intended it to consider, entirely failed to consider an important
                 aspect of the problem, offered an explanation for its decision
                 that runs counter to the evidence before the agency, or is so
                 implausible that it could not be ascribed to a difference in view
                 or the product of agency expertise.


McFarland v. Kempthorne, 545 F.3d 1106, 1110 (9th Cir. 2008) (citations and internal

quotation marks omitted). The standard of review is “highly deferential, presuming the

agency action to be valid and affirming the agency action if a reasonable basis exists for

its decision.” Nw. Ecosystem All. v. U.S. Fish & Wildlife Serv., 475 F.3d 1136, 1140 (9th

Cir. 2007) (citation omitted). “The APA does not allow the court to overturn an agency


State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              16
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 24 of 56
decision because it disagrees with the decision or with the agency’s conclusions about

environmental impacts.” River Runners for Wilderness v. Martin, 593 F.3d 1064, 1070

(9th Cir. 2010) (per curiam) (citation omitted).

                                              ARGUMENT

 I.      Kenai Plaintiffs Cannot Challenge the Restrictions on Dog-Assisted Big
         Game Hunting, Which Have Been in Place for Over Three Decades.

        Although the Kenai Plaintiffs seek to challenge a restriction on dog-assisted

hunting on the Kenai Refuge, their challenge is barred by the statute of limitations, the

scope of the pleadings, and standing requirements. It also fails on the merits.

        As an initial matter, the Kenai Plaintiffs make two errors in claiming that the

“Kenai Rule also prohibited hunting with dogs, except for hunting black bear under a

special use permit.” Pls.’ Mem. in Supp. of Mot. for Summ. J. (Mot.) 26, ECF No. 171.

First, the Service does not prohibit all hunting with dogs; instead, it restricts “hunting big

game with the aid or use of dog.” 50 C.F.R. § 36.39(i)(5)(iii) (emphasis added). Second,

that restriction was not added in the Kenai Rule; it was added three decades earlier. See

51 Fed. Reg. at 32,333.

        Because that restriction is over three decades old, the Kenai Plaintiffs’ challenges

to the restriction are barred by the statute of limitations, 28 U.S.C. § 2401(a). See Wind

River Min. Corp. v. United States, 946 F.2d 710, 715 (9th Cir. 1991) (“If a person wishes

to challenge a mere procedural violation in the adoption of a regulation or other agency

action, the challenge must be brought within six years of the decision.”); accord Perez-

Guzman v. Lynch, 835 F.3d 1066, 1077 (9th Cir. 2016), cert. denied, ––– U.S. ––––, 138

S. Ct. 737 (2018) (“Procedural challenges to agency rules under the Administrative
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              17
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 25 of 56
Procedure Act are subject to the general six-year limitations period in the U.S. Code.”). 3

Thus, any claims that the Service provided insufficient justification for restricting dog-

assisted big game hunting should have been brought by 1992, i.e., six years after the

restriction was promulgated.

        Challenges to the dog-assisted hunting provision are also barred as exceeding the

scope of the pleadings. See Finnegan v. Citi, 703 F. App’x 625, 626 (9th Cir. 2017)

(citing Brazil v. U.S. Dep’t of the Navy, 66 F.3d 193, 198-99 (9th Cir. 1995)) (“legal

theories not asserted in the plaintiff’s complaint are waived”). The State of Alaska’s

Amended Complaint does not mention Service restrictions on dog-assisted hunting. See

ECF No. 60. While the Safari Club’s Amended Complaint makes a passing mention of

the Service’s restrictions on dog-assisted hunting, ECF No. 59 ¶ 93, it never indicates that

it is challenging those longstanding restrictions, id. ¶¶ 139–172.

        These challenges are also barred on standing grounds because the State of Alaska

similarly restricts dog-assisted hunting. Like Service regulations on the Kenai Refuge,

current State “regulations prohibit hunting big game with dogs except that the

Department may issue a permit to allow the use of dogs to hunt black bear under




3
  Although “a substantive challenge to an agency decision alleging lack of agency
authority may be brought within six years of the agency’s application of that decision to
the specific challenger,” Wind River, 946 F.2d at 716, the Kenai Plaintiffs are not such
challengers because the dog-assisted hunting restriction has not been applied to them.
See id. at 715 (“Such challenges, by their nature, will often require a more ‘interested’
person than generally will be found in the public at large.”).

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               18
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 26 of 56
prescribed conditions.” Alaska’s Am. Compl. ¶ 92; 5 AAC 92.085(5). 4 Thus, any injury

from the Service’s restriction on dog-assisted hunting would not be redressed by a

decision striking down that restriction, as such activities would still be restricted by state

regulations. See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992) (standing

requires it to be “likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision” (citation and internal quotation marks omitted)).

        Additionally, Plaintiffs have failed to show an injury traceable to the Service’s

restriction on dog-assisted hunting. The sole injury claimed is an inability to “hunt with

my dogs for coyotes.” Reese Decl. ¶ 14, ECF No. 171-3; see also Mot. 50. But Mr.

Reese’s inability to engage in dog-assisted coyote hunting is traceable to state

regulations, which prohibit taking fur animals, such as coyotes, on the Kenai Refuge with

a dog. 5 AAC 92.090. 5 Thus, the Kenai Plaintiffs have failed to carry their burden of

showing how that injury is traceable to the Service.

        While these fundamental defects prevent the Court from reaching the merits of the

dog-assisted hunting restriction, the Kenai Plaintiffs have also failed to show that the

restriction is arbitrary or capricious. Their sole argument why this prohibition is unlawful

is that the Kenai Rule did not “attempt to justify or offer data to support” this decades-old


4
 Alaska also publishes a brochure telling hunters that they may not “[h]unt big game
with the aid or use of a dog” except “to hunt black bears under a permit.” 2019–2020
Alaska Hunting Regulations, at 19, available at
http://www.adfg.alaska.gov/static/applications/web/nocache/regulations/wildliferegulatio
ns/pdfs/regulations_complete.pdf771BD3313394F57A6B1F82A8D390AE4C/regulations
_complete.pdf.
5
 “Fur animals MAY NOT be taken . . . with a dog (except coyote in Unit 20D).” 2019–
2020 Alaska Hunting Regulations, at 140, supra note 4.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              19
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 27 of 56
restriction. Mot. 26. Of course, the Kenai Rule did not need to justify pre-existing

regulatory requirements; those requirements were justified based on the record made

back in the 1980s. As the 1985 CCP explains, “[d]iseases and parasites can be

transmitted from domestic animals to wildlife and vice versa” and “predation by domestic

or feral animals (such as dogs) on wild animals” is a concern. FWL14261. Had the

Safari Club disagreed with the restrictions on dog-assisted big game hunting, it should

have commented on the proposed rule when it was published in 1986, thereby offering

the Service a chance to address its concerns. See Vt. Yankee Nuclear Power Corp. v. Nat.

Res. Def. Council, Inc., 435 U.S. 519, 553–54 (1978) (“administrative proceedings

should not be a game or a forum to engage in unjustified obstructionism” by failing “to

bring [a] matter to the agency’s attention, [then] seeking to have that agency

determination vacated on the ground that the agency failed to consider [the] matter[]”).

 II.     The Service’s Skilak WRA Restrictions Should Be Upheld.

        The Kenai Plaintiffs also seek to upset a long-settled management approach for the

Skilak WRA, a tiny portion of the Kenai Refuge focused on non-consumptive uses. They

make three unavailing arguments: that the Service lacked evidence to support its view

that hunting in the Skilak WRA would reduce opportunities for non-consumptive uses,

Mot. 14–17; that limitations on hunting can only be justified by conservation concerns,

Mot. 15, 37–41; and that hunting should be accommodated throughout the whole refuge

as a priority use under the Improvement Act, Mot. 15, 41–48. As explained below, each

of these arguments lacks merit.




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             20
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 28 of 56
        A.       The record supports the Service’s determination that increased hunting in
                 the Skilak WRA would reduce opportunities for non-consumptive use.

        As discussed above, the Service and the State cooperatively planned the Skilak

WRA as a small portion of the Kenai Refuge that is focused on non-consumptive uses,

such as environmental education and wildlife viewing. See supra pp.5–7. While limited

hunting activities (e.g., a short-duration, youth-only small-game hunt) have been

permitted on the Skilak WRA, most hunting and trapping activities can occur only in the

remaining 97% of the Refuge. Thus, the Board’s efforts to expand the hunting and

trapping opportunities available in the Skilak WRA implicated the Secretary’s directives

under the Improvement Act.

        Under the Improvement Act, the Secretary of the Interior “shall not initiate or

permit a new use of a refuge or expand, renew, or extend an existing use of a refuge,

unless the Secretary has determined that the use is a compatible use and that the use is not

inconsistent with public safety.” 16 U.S.C. § 668dd(d)(3)(A)(i). A “compatible use” is a

“wildlife-dependent recreational use or any other use of a refuge that, in the sound

professional judgment of the Director, will not materially interfere with or detract from

the fulfillment of the mission of the System or the purposes of the refuge.” Id.

§ 668ee(1). And the Director’s “sound professional judgment” “means a finding,

determination, or decision that is consistent with principles of sound fish and wildlife

management and administration, available science and resources, and adherence to the

requirements of this Act and other applicable laws.” Id. § 668ee(3).

        As directed, the Service used “principles of sound fish and wildlife management

and administration” and “available science and resources” to determine whether
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               21
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 29 of 56
expanded hunting would detract from opportunities for non-consumptive uses on which

the Skilak WRA had long been focused. The Service found that while there were no

“area-specific studies and data, it is a reasonable conclusion that annual harvest would

maintain reduced densities, and/or affect behavior, of these species in the Skilak WRA

and degrade opportunities for wildlife observation, photography, and environmental

education and interpretation, given the area’s small size, its accessibility by road,

proximity to population centers, and likely hunting (or trapping) pressure.” FWL13570.

Because that analysis provides a “reasonable basis” for the Service’s determination that

expanded hunting would detract from opportunities for non-consumptive uses, that

determination should be upheld under the “highly deferential” standard of review. Nw.

Ecosystem All., 475 F.3d at 1140.

        The Kenai Plaintiffs have failed to show that this determination is arbitrary or

capricious. They identify no available science or data that the Service overlooked. Nor

do they undermine the soundness of the Service’s analysis that annual harvests will

decrease densities or alter behavior of “wary wildlife species,” like wolves, coyote and

lynx. See FWL13570. Instead, the Kenai Plaintiffs quibble about whether the Service

analyzed potential beneficial effects on prey species, alternative education options such

as information kiosks, or some unidentified “narrowly-crafted hunting program.” 6 Mot.


6
  The Service has allowed narrowly crafted hunting programs on the Skilak WRA, such
as a nine-day, youth-only small-game hunt with appropriate firearms, FWL1054–57, or a
limited-entry permitted moose hunt (when there is available moose capacity, which has
happened only a few times over the last thirty years), FWL13570; FWL11971. But the
Board’s proposal would have opened the Skilak WRA to an annual, unlimited-entry hunt
with a 6.5 month season. See FWL13570; FWL11971.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              22
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 30 of 56
14–15. But they provide no precedent requiring the Service to consider such

alternatives—let alone show where those alternatives were proposed in comments during

the rulemaking process. Nor do they provide any precedent requiring the Service to

create studies or data that do not exist instead of relying on sound wildlife management

principles.

        B.       The Service can restrict hunting activities on the Kenai Refuge for reasons
                 beyond conservation, such as public safety.

        The Kenai Plaintiffs overreach in claiming that ANILCA prevents the Service

from regulating hunting or fishing on the Kenai Refuge unless “necessary for the

conservation of healthy populations of fish and wildlife.” Mot. 40 (quoting 16 U.S.C.

§ 3125(3)). This argument ignores both the structure and text of ANILCA, as well as the

specific purposes of the Kenai Refuge. Additionally, their argument makes little logical

sense, as it would prevent the Service from implementing basic public safety

requirements, such as restricting hunters from discharging firearms in crowded areas of

the Refuge.

        ANILCA is a broad statute consisting of fourteen different titles, most of which

cover different subjects. National Wildlife Refuges are governed by Title III, whereas

Subsistence Management and Use is governed by Title VIII. The Kenai Plaintiffs

nonetheless rely on a limitations clause from Title VIII to cabin the Service’s authority

under Title III. As explained below, that limitations clause does not apply to the

Service’s Title III authority, but even if it did, the Secretary would still have authority to

restrict hunting on the Kenai Refuge for purposes beyond conservation.



State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               23
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 31 of 56
        Title III of ANILCA governs the National Wildlife Refuge System in Alaska in

several ways. Section 302 established new refuges, while section 303 expanded or

redesignated then-existing refuges. Sections 302 and 303 also establish the purposes of

each refuge. See, e.g., supra pp.2–3 (quoting the purposes of the Kenai Refuge). And

Section 304 governs the administration of refuges in Alaska, largely requiring them to be

managed in accordance with their respective purposes. For example, the Secretary is

generally obligated to permit the “exercise of valid commercial fishing rights or

privileges” unless “he determines” the exercise of those rights “to be inconsistent with

the purposes of a unit of the National Wildlife Refuge System as described in this section

and to be a significant expansion of commercial fishing activities within such unit.”

ANILCA, § 304(d).

        In Title III, Congress set forth a list of purposes for which the Kenai Refuge “is

established and shall be managed.” Id. § 303(4)(B). The first two purposes are the

conservation of fish and wildlife and fulfilling international treaty obligations. Id.

§ 303(4)(B)(i)–(ii). In a manner “consistent” with those two purposes, the Kenai Refuge

is also to be managed to protect water and to provide opportunities for scientific research

and environmental education. Id. § 303(4)(B)(iii)–(iv). Finally, “in a manner compatible

with these purposes” the Kenai Refuge should be managed to provide opportunities for

fish and wildlife-oriented recreation, such as wildlife viewing or hunting. Id.

§ 303(4)(B)(v). Thus, the Service must manage the Kenai Refuge to provide

opportunities for wildlife viewing or hunting to the extent “compatible” with the other

refuge purposes, such as environmental education or conservation.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               24
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 32 of 56
        Congress not only anticipated that refuge purposes may be incompatible but also

provided an administration approach for resolving those conflicts. Section 304(g) of

ANILCA directs the Secretary to prepare a plan—i.e., CCP—for each refuge that

“designate[s] areas within the refuge according to their respective resources and values”

and “specif[ies] the uses within each such area which may be compatible with the major

purposes of the refuge.” That plan must further “set forth those opportunities which will

be provided within the refuge for fish and wildlife-oriented recreation, ecological

research, environmental education and interpretation of refuge resources and values, if

such recreation, research, education, and interpretation is compatible with the purposes of

the refuge.” ANILCA § 304(g)(3)(A)–(B). Thus, Title III of ANILCA authorizes the

Secretary to accommodate incompatible refuge purposes by specifying different areas of

a refuge for different purposes.

        Despite the straightforward approach for managing refuges set forth in Title III,

the Kenai Plaintiffs claim that the Service cannot restrict hunting anywhere on the refuge

unless it is “necessary for the conservation of healthy populations of fish and wildlife.”

Mot. 40 (quoting ANILCA § 815(3)). But the plain text of that restriction demonstrates

that it does not apply to Title III:

                 Sec. 815. Limitations, Savings Clauses

                 Nothing in this title shall be construed as—,

                 ...

                 (3) authorizing a restriction on the taking of fish and wildlife
                 for nonsubsistence uses on the public lands (other than national
                 parks and park monuments) unless necessary for the
                 conservation of healthy populations of fish and wildlife, for the

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               25
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 33 of 56
                 reasons set forth in section 816, to continue subsistence uses of
                 such populations, or pursuant to other applicable law;

Because that limitations clause governs the construction of “this title,” i.e., Title VIII, it

does not apply to Title III. 7

        Assuming arguendo that provisions specific to Title VIII could govern Title III,

the Kenai Plaintiffs’ argument would still fail under for section 816 of ANILCA. In a

Title VIII-specific clause, section 816 confirms “the authority of the Secretary to

designate areas where, and establish periods when, no taking of fish and wildlife shall be

permitted on the public lands for” either “reasons of public safety” or “administration”:

                 Sec. 816. Closure to Subsistence Uses

                 ...

                 (b) Except as specifically provided otherwise by this section,
                 nothing in this title is intended to enlarge or diminish the
                 authority of the Secretary to designate areas where, and
                 establish periods when, no taking of fish and wildlife shall be
                 permitted on the public lands for reasons of public safety,
                 administration, or to assure the continued viability of a
                 particular fish or wildlife population.

                 ...

And that confirmation of the Secretary’s authority would supersede any restriction in

Section 815, which permits constructions authorizing “restriction on the taking of fish



7
  Not only is that limitations clause confined to governing the construction of Title VIII,
but it also permits hunting restrictions for more reasons than the Kenai Plaintiffs claim.
In addition to conservation, hunting restrictions may be allowed “for the reasons set forth
in section 816, to continue subsistence uses of such populations, or pursuant to other
applicable law.” ANILCA § 815(3). The catchall provision—“pursuant to other
applicable law”— alone suffices to defeat their argument that federal hunting restrictions
are authorized only for conservation reasons.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               26
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 34 of 56
and wildlife for nonsubsistence uses on the public lands” when necessary “for the reasons

set forth in section 816.”

        In sum, the limitations clause in Title VIII of ANILCA does not limit the

Secretary’s authority to restrict takings on refuges when those takings conflict with

refuge purposes. Because the Service reasonably determined that opening hunting in the

Skilak WRA would conflict with the refuge purpose of environmental education, 8

ANILCA provides no basis for overturning the Skilak WRA restrictions in the Kenai

Rule. See 16 U.S.C. § 3202(c) (“The taking of fish and wildlife in all conservation

system units [including National Wildlife Refuges] shall be carried out in accordance

with the provisions of [ANILCA] and other applicable State and Federal law.”).

        C.       The Improvement Act does not require the Service to allow unrestricted
                 hunting throughout the entirety of the Kenai Refuge.

        The Kenai Plaintiffs next contend that the Service violated the Improvement Act

by “elevat[ing] one compatible priority use (viewing) over another (hunting),” Mot. 42,

and “promoting non-priority uses over hunting,” Mot. 44. Neither argument has merit, as

the Kenai Plaintiffs would effectively require hunting to be unrestricted throughout the

entire Kenai Refuge.

        As an initial matter, the Service did not elevate one priority use over another.

Instead, as authorized by section 304(g) of ANILCA, the Service specified different areas




8
  The Service found that “Refuge environmental education and interpretation programs
that benefit from enhanced opportunities provided in the area to view or otherwise
experience these species would be negatively impacted” by opening hunting in the Skilak
WRA. FWL13570.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             27
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 35 of 56
of the refuge for different purposes that can be incompatible. That longstanding practice

was developed after cooperative discussions with the State about the special value of the

Skilak WRA for environmental education and wildlife viewing. And that cooperative

approach drove the Service’s investment decisions for decades, as it directed funds

toward improving facilities in the Skilak WRA for environmental education and wildlife

viewing.

        The Kenai Plaintiffs claim that the Service must discard that longstanding practice

because it was initially developed before the Improvement Act established hunting as a

priority use of refuge lands. Mot. 43. But the Kenai Plaintiffs overlook that any conflict

between the Improvement Act and ANILCA is resolved in favor of ANILCA. See

Improvement Act § 9(b). Under section 303(4)(B) of ANILCA, environmental education

and interpretation have priority over hunting.

        Further, the Kenai Plaintiffs fail to realize that their approach to construing the

Improvement Act would backfire on hunters. Were their argument meritorious, it would

call into question regulations giving hunting or fishing priority over wildlife viewing in

other areas of the Refuge. For example, one aspect of the Kenai Rule that Plaintiffs do

not challenge authorizes the “Refuge Manager” to “issue a special use permit”

authorizing airplane operations on a lake within the Refuge “to successful applicants for

certain State of Alaska, limited-entry, drawing permit hunts.” 50 C.F.R.

§ 36.39(d)(i)(1)(i)(B)(17). A commenter objected to this provision, arguing that “[i]t

would set a poor precedent to allow access only for the purpose of killing wildlife at a

Wilderness lake and at the same time not allow a visitor take photos of wildlife.”

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                28
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 36 of 56
FWL9164. Despite this objection, the Service limited aircraft operations on this lake to

hunters. 81 Fed. Reg. at 27,031–32. Similarly, aircraft operations on three other lakes

are authorized “only to provide access for ice fishing.” 50 C.F.R.

§ 36.39(d)(i)(1)(i)(A)(17). If the Improvement Act did not permit one priority use

(hunting or fishing) to be elevated over another priority use (wildlife viewing)—as the

Kenai Plaintiffs claim—then it is difficult to see how these regulations would survive the

Improvement Act. 9

        The Kenai Plaintiffs are also incorrect in claiming that the Service has elevated

non-priority uses, such as hiking and night sky observation, over hunting in violation of

the Improvement Act. See Mot. 44. To the contrary, the Service merely mentioned those

activities in order to demonstrate that the Skilak WRA was used in the fall and winter as

well as the summer. FWL13570. But the Service did not prioritize those uses over

hunting. Rather, as directed by section 6 of the Improvement Act, the Service considered

whether a “new use” of the Kenai Refuge (open hunting in the Skilak WRA) was

“inconsistent with public safety.” See 16 U.S.C. § 668dd(d)(3)(A)(i). Because there was

“substantial” use of the Skilak WRA in fall and winter months—for a variety of activities

including “general nature observation and photography”—the Service concluded that




9
 It is also difficult to see how the practice of hunting black bears over bait could
continue, as the Service does not allow wildlife photographers to bait black bears to
obtain a photo. See supra pp.10–11.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              29
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 37 of 56
allowing hunting or trapping in the Skilak WRA during winter would increase the

potential for “safety issues.” FWL13570. 10

 III.    The Service’s Firearm Discharge Restrictions Should Be Upheld.

        The Kenai Plaintiffs next challenge the Kenai Rule provision that restricts certain

firearm discharges along heavily used river corridors. Mot. 17–21, 44. As explained

above, the Service adopted those restrictions for public safety reasons, given recent

discharges of firearms in crowded areas with low visibility. See supra pp.15–16. While

the Kenai Plaintiffs quibble with the Service’s analysis, they provide no reason to

overturn this important public safety regulation.

        First, the Kenai Plaintiffs incorrectly claim that the Service’s restrictions are

intended to restrict big game hunting, rather than to further legitimate public safety

concerns, because other forms of firearm discharge are still permitted. Mot. 17–20. Not

so. The Kenai Rule clearly explains the basis for the Service’s public safety concern:

recent firearm discharges in 2013 and 2014 had created safety concerns due to their close

proximity to other users, such as fishers or boaters. FWL13566. Those discharges




10
   While the Service also analyzed the need to “[m]inimize conflicts between non-
consumptive and consumptive users of the Skilak WRA,” the non-consumptive uses it
identified are generally priority uses under ANILCA. See FWL13570. For example,
contrary to the Kenai Plaintiffs claim that “hiking” is not a priority use of the refuge, the
Skilak WRA Management Plan describes “a number of environmental education
programs throughout the Skilak WRA including ‘The Role of Fire in Alaska’ where
students hike the Hidden Creek Trail to explore a re-vegetating burn site, and ‘Leave No
Trace’ where students learn the seven (7) Leave No Trace principles through hands-on
activities on the Seven Lakes Trail.” FWL1014. That management plan also explains
that “[m]ost visitors participate in several activities while using the area,” such as a
combination of “cross-country skiing” and “wildlife viewing.” FWL1007.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              30
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 38 of 56
involved “firearms and ammunition with substantial lethal distances . . . in areas where

sight distances are extremely limited due to vegetation and river meanders.” Id.

(emphasis added). In contrast, discharging shotguns to take waterfowl generally does not

involve substantial lethal distances to humans. Cf. FWL1057 (authorizing a youth-only

hunt involving “shotguns using size 4 birdshot or smaller”). And discharging firearms to

dispatch trapped animals generally does not involve aiming at moving targets, thereby

decreasing public safety concerns. Given the less dangerous nature of these exceptions,

the Service’s restriction of other firearm discharges was at least rationally connected to

its public safety objective.

        Second, the Kenai Plaintiffs quibble with the nature of the study relied on by the

Service regarding river usage. Mot. 19–20. Despite their concerns about the

methodology of that study, they present no alternate study or contrary data that the

Service should have considered regarding river usage. In any event, the Service relied on

the study as evidence that river usage had become more crowded at times that overlapped

with expanded hunting seasons. None of the Kenai Plaintiffs’ criticisms show that it was

unreasonable for the Service to rely on the study for that purpose.

        Third, the Kenai Plaintiffs incorrectly claim that the Service never considered the

loss of a “traditional moose and bear hunting area.” Mot. 21. The Service plainly

considered that concern. FWL13566 (response to comment 8). The Service determined

that the “rule will have negligible impacts on overall hunting opportunity and harvest

levels of black bears, brown bears, and moose on the Refuge, as most hunting activity for

these species occurs outside of these river corridors,” and the discharge restriction affects

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               31
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 39 of 56
“approximately 0.2 percent of lands in the Refuge currently open to hunting of moose,

black bear, and brown bear.” Id.

        Fourth, the Kenai Plaintiffs assert that the Service promoted non-priority uses

such as river floating and hiking over hunting, thereby violating the Improvement Act.

Mot. 44. To the contrary, the Service observed that fishing—a priority use under the

Improvement Act—was the primary reason for increased river usage. FWL13566 (“Field

observations by Refuge staff and interactions with users and permitted fishing guides and

outfitters have documented steadily increasing levels of public use, primarily for fishing

but also for river floating (Kenai River only), and associated activities such as hiking and

wildlife viewing . . . .”). While the Service also considered general river recreation to

document levels of river usage, its public safety concerns are justified under ANILCA

and the Improvement Act.

 IV.     The Service’s Brown Bear Baiting Restriction Should Be Upheld.

        The Kenai Plaintiffs next challenge the longstanding practice of restricting brown

bear baiting on the Kenai Refuge for several unavailing reasons.

        First, the Kenai Plaintiffs incorrectly claim that the Service justified “the

prohibition on hunting brown bear over bait based on alleged ethical concerns” and did

“not even attempt to justify the prohibition[] as being for conservation purposes.” Mot.

40. Here, the Kenai Plaintiffs simply ignore the substantial data in the Kenai Rule about

how hunting Kenai brown bears over bait increased human-caused mortality rates to the

point of raising conservation concerns. See supra pp.12–15. Further, they ignore the

stated motivation for the Kenai Rule—“the Service believes that allowance of take of

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              32
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 40 of 56
brown bears over bait on the Refuge would increase human-caused mortality of Kenai

brown bears to levels which would continue to reduce the population, with potential to

result in conservation concerns for this population,” FWL13569—and ascribe alternate

motives to the Service based on unreviewable correspondence between the Service and

the State about Board regulations.

        Assuming arguendo that ethical concerns motivated the brown bear baiting

restrictions, those restrictions should still be upheld because “a court may not reject an

agency’s stated reasons for acting simply because the agency might also have had other

unstated reasons.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019). Nor

may a court “set aside an agency’s policymaking decision solely because it might have

been influenced by political considerations or prompted by an Administration’s

priorities” because agency policymaking is “routinely informed by unstated

considerations of politics, the legislative process, public relations, interest group

relations, foreign relations, and national security concerns (among others).” Id. Thus,

regardless whether ethical concerns motivated the Service, the Kenai Rule’s stated

conservation motivation is alone sufficient to uphold the rule.

        Second, the Kenai Plaintiffs claim that the Service changed its position on hunting

bears over bait without a reasoned explanation. Mot. 22–24. Not so. As an initial

matter, their criticism ignores the primary conservation basis for the brown bear baiting

restriction and instead goes to a secondary public safety basis about food-conditioned

bears. See FWL13568–69. Even as to that secondary basis, the Service has not changed

its position regarding whether baiting bears causes them to be food-conditioned. In both

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               33
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 41 of 56
the 2007 Compatibility Determination on black bear baiting and the Kenai Rule, the

Service noted the potential—without conclusive evidence—for baiting to condition bears

to human food. See FWL70 (describing concern about how baiting makes bears “more

likely to become a nuisance or problem bear” as an issue that “deserves additional

attention,” like “the potential concern for human and non-target bear safety around the

bait station”); FWL13569 (“baiting for black bears is currently allowed on the Refuge

and has potential to create food-conditioned bears”). 11 While the Service reached a

different conclusion about how that potential concern should affect baiting practices, it

explained why it reached a different conclusion. It expected “increased baiting activity

and increased potential for human-bear conflicts if take of brown bears over bait were

allowed,” as the number of baiting stations on the Kenai Peninsula had increased by

approximately a third—with more than 100 new stations—since the Board authorized

hunting brown bears over bait. FWL13569. Accordingly, the Service provided a

reasonable explanation for any change in its position regarding how bear baiting affects

public safety.




11
   To the extent the Kenai Plaintiffs assert that the Service reached a different conclusion
about the evidence on whether baiting leads to food-conditioned bears, the record
contains ample support for an alternate conclusion. See, e.g., Stephen Herrero, Bear
Attacks 71–72 (1985), FWL28–29 (describing a killer bear that “had learned over many
years that people and garbage, or trap sites, yielded food” and “became so familiar with
trap sets that it could get bait without always being caught”). Although the Kenai
Plaintiffs criticize Herrero because it pre-dates the Service’s 2007 Compatibility
Determination, they provide no evidence that Herrero was considered by the Service in
making that Compatibility Determination.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              34
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 42 of 56
        Third, the Kenai Rule does not “attempt[] to ‘bypass’ an unexplained change in

position,” as Kenai Plaintiffs claim. See Mot. 24–26. The Kenai Plaintiffs’ sole evidence

of this supposed “bypass” is an internal agency email about a different subject: “predator

control” and “BOGTestimony.” See FWL1984–85. That email was written in February

2013, two years before a proposed version of the Kenai Rule was even published. And as

discussed below, the Kenai Rule does not rely on notions of “predator control” or

predator management. See infra pp.36–37. In any event, this internal email is not

evidence of an unexplained change in agency position. Cf. Forest Guardians v. U.S. Fish

& Wildlife Serv., 611 F.3d 692, 717–18 (10th Cir. 2010) (“agency employees need not be

afraid to conduct debates over e-mail because the agency will not” usually be bound by

such communications). Nor does a preliminary opinion that “is later overruled at a

higher level within the agency . . . render the decisionmaking process arbitrary and

capricious.” Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 658–59

(2007) (“With regard to the various statements made by the involved agencies’ regional

offices during the early stages of consideration, the only ‘inconsistency’ respondents can

point to is the fact that the agencies changed their minds—something that, as long as the

proper procedures were followed, they were fully entitled to do.”); see also Nat’l Mining

Ass’n v. Zinke, 877 F.3d 845, 868 (9th Cir. 2017), cert. denied, 139 S. Ct. 309 (2018), and

139 S. Ct. 57 (2018) (“[A] diversity of opinion by local or lower-level agency

representatives will not preclude the agency from reaching a contrary decision, so long as

the decision is not arbitrary and capricious and is otherwise supported by the record.”)

(citation and internal quotations omitted).

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             35
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 43 of 56
        Fourth, the Kenai Plaintiffs claim that the Kenai Rule “conflicts with an Interior

regulation” at 50 C.F.R. § 32.2(h), Mot. 21–22, which parenthetically states that

“(Baiting is authorized in accordance with State regulations on national wildlife refuges

in Alaska).” Mot. 21–22. Yet that parenthetical merely served to clarify that the

“General Provision[]” prohibiting “hunting over bait . . . on wildlife refuge areas” did not

apply to refuges in Alaska, which were “opened to hunting, fishing and trapping” under

ANILCA and governed by “specific refuge regulations.” 58 Fed. Reg. 5065, 5069 (Jan.

19, 1993). While the Service may have acceded to State bait regulations in place in 1993,

it plainly did not accede to the subsequent State regulations regarding hunting brown

bears over bait on the Kenai Refuge.

 V.      The Court Need Not Reach the Meaning of “Natural Diversity” Under
         ANILCA.

        In five pages near the end of their brief, the Kenai Plaintiffs raise questions about

whether “predator control” or “intensive management” are consistent with ANILCA’s

requirement that the Secretary “conserve fish and wildlife populations and habitats in

their natural diversity,” citing various floor speeches about the meaning of that phrase.

Mot. 44–48 (quoting ANILCA § 303).

        The Court need not reach those questions, however, because the Kenai Rule does

not rely on any discussion of “intensive management” or “predator control.” Plaintiffs

recognize this omission and instead point to a letter the Service sent to the State

discussing those concepts in relation to regulations adopted by the Board. Mot. 44, 46




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               36
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 44 of 56
(citing FWL2113). 12 But that letter is not an agency action reviewable under the APA.

See 5 U.S.C. §§ 551(13), 702. Because that letter is unreviewable, the Court need not

opine on the propriety of the Service’s characterizations of Board regulations, especially

when those characterizations were not the basis for the Kenai Rule. See Order re Mot. to

Supplement, at 4, ECF No. 129 (“the reasons why the Board of Game took the actions it

took is not before this Court on review”).

         Moreover, the relevant issue before the Court is whether the Service’s restrictions

on brown bear baiting were in furtherance of its mandate to “conserve fish and wildlife

populations and habitats in their natural diversity” in the Kenai Refuge. That turns

principally on the data about brown bear populations and human-caused mortality in the

Kenai Rule, not whether the Board’s regulations are properly characterized as intensive

management or predator control. The Service’s determination that the effect of baiting

on the Kenai brown bear population raises conservation concerns is entitled to deference.

See Ninilchik Traditional Council v. United States, 227 F.3d 1186, 1191–92 (9th Cir.

2000).




12
  That letter was “written to ensure continued open communications and coordination
between” the Service and the Alaska Department of Fish and Game. FWL2113.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                            37
         Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 45 of 56
 VI.     The Service Appropriately Analyzed Environmental Considerations Under
         NEPA.

        A.       NEPA encourages the use of categorical exclusions so that agencies can
                 focus their resources on assessing the environmental impacts of significant
                 actions.

        Congress enacted the National Environmental Policy Act (NEPA) to establish a

consistent process for federal agencies to consider the consequences of their actions upon

the environment. See 42 U.S.C. §§ 4321–4370m-12. NEPA also established the Council

on Environmental Quality (CEQ). Id. § 4342. In 1978, CEQ promulgated regulations

governing federal agency compliance with NEPA. See 40 C.F.R. §§ 1500.1–1517.7; 43

Fed. Reg. 55,978 (Nov. 29, 1978). CEQ created “three typical classes” of actions that

require different levels of analysis to satisfy NEPA:

                 (i) Which normally do require environmental impact
                 statements.

                 (ii) Which normally do not require either an environmental
                 impact statement or an environmental assessment (categorical
                 exclusions (§ 1508.4)).

                 (iii) Which normally require environmental assessments but
                 not necessarily environmental impact statements.

40 C.F.R. § 1507.3(b)(2).

        At the most detailed end of the spectrum of analyses, NEPA requires federal

agencies to prepare a detailed “environmental impact statement” (EIS) for all “major

Federal actions significantly affecting the quality of the human environment.” 42 U.S.C.

§ 4332(c). An EIS must include a “detailed written statement” concerning “the

environmental impact of the proposed action” and “any adverse environmental effects

which cannot be avoided”; it should inform the decision makers and the public of the

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                            38
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 46 of 56
reasonable alternatives that would minimize the adverse impacts or enhance the quality of

the environment. Id.; see also 40 C.F.R. §§ 1502.1, 1508.11.

        If the potential significance of a federal action is unclear, a federal agency may

prepare an environmental assessment (EA). These preliminary examinations of proposed

actions allow an agency to determine whether NEPA requires it to prepare an EIS. 40

C.F.R. §§ 1501.4, 1508.9. The EA “serves to . . . [b]riefly provide sufficient evidence

and analysis” to determine whether the action will have a “significant” effect on the

environment, the threshold for preparation of an EIS. Id. § 1508.9. If the agency

determines that the effects will not be significant, it issues a “finding of no significant

impact” (FONSI). Id. § 1508.13.

        CEQ’s regulations also instruct agencies to identify classes of actions named

“categorical exclusions,” that normally “do not individually or cumulatively have a

significant effect on the human environment” and are therefore excluded from the

requirement of preparing an EA or an EIS. Id. §§ 1507.3(b)(2), 1508.4. An agency’s

procedures for categorical exclusions should “provide for extraordinary circumstances in

which a normally excluded action may have a significant environmental effect,” which

would then require the agency to prepare an EA or EIS. Id. § 1508.4.

        Categorical exclusions (CEs) are thus an integral part of NEPA. In 1983, CEQ

explained that using CEs avoids unnecessary documentation of minor environmental

effects in EAs and allows agencies to focus their environmental review efforts on the

major actions that will have significant effects on the environment and which are the

primary focus of NEPA. See Rules and Regulations, 48 Fed. Reg. 34,263, 34,263–66

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                                39
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 47 of 56
(July 28, 1983); see also 40 C.F.R. § 1500.4(p) (noting that establishing and using CEs

can reduce excessive paperwork by eliminating unnecessary preparation of EAs). The

CEQ has encouraged agencies to identify CEs using “broadly defined criteria which

characterize types of actions that, based on the agency’s experience,” normally do not

have “significant environmental effects.” 48 Fed. Reg. at 34,265.

        B.       NEPA procedures do not apply to most challenged aspects of the Kenai
                 Rule.

        Ninth Circuit law is clear that “NEPA procedures do not apply to federal actions

that maintain the environmental status quo.” Kootenai Tribe of Idaho v. Veneman, 313

F.3d 1094, 1114 (9th Cir. 2002), abrogated on other grounds by Wilderness Soc’y v. U.S.

Forest Serv., 630 F.3d 1173 (9th Cir. 2011); see also Sabine River Authority v. Interior,

951 F.2d 669, 679–80 (5th Cir. 1992). Here, three of the four challenged actions simply

maintain the environmental status quo on the Kenai Refuge that has been in place for

three decades: dog-assisted big game hunting on the Kenai Refuge remains restricted to

black bear hunts; hunting and trapping opportunities continue to be limited in the Skilak

WRA; and hunting brown bears over bait continues to be banned.

        The Kenai Plaintiffs argue that NEPA procedures are nonetheless required because

the Kenai Rule “disallows conduct that would otherwise be legal under State regulations

(e.g., limited hunting in the Skilak WRA, hunting brown bears over bait).” Mot. 31.

Although State regulations may have attempted to authorize those practices, prompt

federal responses prevented any change in the hunting status quo on the Kenai Refuge.

The “Service enacted a permanent closure restricting hunting and closing trapping in the

Skilak WRA” on November 4, 2013, before the initial Skilak WRA hunting and trapping
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             40
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 48 of 56
season opened on November 10, 2013. FWL13570. Before “harvest of brown bears at

bait stations” became “legal for the first time in spring 2014,” “the Service implemented

closures to brown bear sport hunting on the Refuge” and, through its permitting process,

prevented brown bear baiting on the Kenai Refuge. FWL13568. Thus, the State law

changes did not alter the “environmental status quo” on the Kenai Refuge.

        In sum, the only challenged aspect of the Kenai Rule that changed longstanding

practices on the Kenai Refuge is the firearm discharge restriction along river corridors.

As such, that restriction is the only challenged aspect of the Kenai Rule to which NEPA

procedures conceivably apply.

        C.       The Kenai Plaintiffs’ NEPA arguments are waived.

        The Kenai Plaintiffs have waived their NEPA arguments because they were not

presented to the Service during comment on the Kenai Rule. “Persons challenging an

agency’s compliance with NEPA must ‘structure their participation so that it ... alerts the

agency to the [parties’] position and contentions,’ in order to allow the agency to give the

issue meaningful consideration.” Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 764

(2004) (quoting Vt. Yankee, 435 U.S. at 553 (alteration in Public Citizen)).

“[A]dministrative proceedings should not be a game or a forum to engage in unjustified

obstructionism by making cryptic and obscure reference to matters that ‘ought to be’

considered and then, after failing to do more to bring the matter to the agency’s attention,

seeking to have that agency determination vacated on the ground that the agency failed to

consider matters” that had been obliquely referenced. Vt. Yankee, 435 U.S. at 553–54.




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              41
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 49 of 56
        Here, neither the Kenai Plaintiffs nor any other commenter said anything about

categorical exclusions or extraordinary circumstances in their comments on the proposed

Kenai Rule. The Safari Club’s comments did not even mention NEPA. FWL8979–8983.

And the State barely referenced NEPA while asking for more information about brown

bear baiting restrictions, not firearm discharge restrictions:

                 The Service is also neglecting its obligation to provide
                 information required during the decision making process
                 pursuant to 605 FW 1.8(D)(l), which states “We will evaluate
                 the impacts of the decisions using the NEPA process and give
                 appropriate notification to the public.” Absent is any
                 description of the current condition, possible effects of the state
                 season, or the expected future condition of the proposed action.
                 In accordance with Service policy, the proposed permanent
                 closure to a state authorized hunting opportunity requires
                 further analysis and justification specific to the prohibited use.

FWL8989. The final Kenai Rule responded to the State’s comment, providing

information about the current conditions of the Kenai brown bear population and the

effects of the State’s liberalized hunting policies for brown bears on that population. See

FWL13568–69.

        The Kenai Plaintiffs attempt to patch over the NEPA gaps in their comments by

pointing to the Humane Society’s comments, which contained several pages discussing

NEPA. See Mot. 8 (citing FWL8947, FWL8953–54). But the Humane Society sought

NEPA analysis for entirely different reasons than the Kenai Plaintiffs. It thought the

State had “adopted a series of cruel and scientifically indefensible regulations that include

allowing bear baiting and hounding and wholesale gray wolf persecution,” FWL8947,

and commended the Service for “taking a correct course of action to better protect

wildlife,” FWL8953. The Humane Society, however, was concerned that the Service’s
State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                            42
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 50 of 56
“proposed changes do not go far enough” and sought a “supplemental EA/EIS” to

“Consider Habitat Loss, Anthropogenic-caused Evolution, Global Warming and Lead

Toxicity” from human actions, such as hunting. FWL8952–53. It never asked for further

NEPA analysis of restrictions on hunting or firearm discharges. And it certainly never

suggested that restrictions on hunting or firearm discharges required NEPA procedures

beyond a CE, as the Kenai Plaintiffs now claim.

        In sum, the Kenai Plaintiffs’ NEPA arguments are new objections that were not

presented in comments to the agency. “Absent exceptional circumstances, such belatedly

raised issues may not form a basis for reversal of an agency decision.” Havasupai Tribe

v. Robertson, 943 F.2d 32, 34 (9th Cir. 1991). Had the Kenai Plaintiffs timely raised

their NEPA concerns, the Service could have easily addressed their concerns in the Kenai

Rule, as explained below.

        D.       The Service appropriately determined that the Kenai Rule was subject to
                 categorical exclusions under NEPA.

        The Service’s “interpretation of the meaning of its own categorical exclusion

should be given controlling weight unless plainly erroneous or inconsistent with the terms

used in the regulation.” Alaska Ctr. for the Env’t v. U.S. Forest Serv., 189 F.3d 851, 857

(9th Cir. 1999).

        The Service correctly determined that the three challenged hunting restrictions that

merely preserved the environmental status quo on the Kenai Refuge are subject to a CE




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             43
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 51 of 56
for maintaining the permitted level of use. 13 See FWL13575. That CE covers the

“issuance of special regulations for public use of Service-managed land, which maintain

essentially the permitted level of use and do not continue a level of use that has resulted

in adverse environmental impacts.” 516 DM 8.5(C)(3). The Kenai Plaintiffs have failed

to show that any of these hunting restrictions significantly alter the permitted level of use

on the Kenai Refuge or result in adverse impacts.

        The Service also correctly determined that the firearm discharge restriction had no

environmental effects that lend themselves to meaningful analysis. See FWL13575. The

Kenai Plaintiffs provide no reason why restricting firearm discharges on 0.2 percent of

refuge lands would have any meaningful environmental effect. Accordingly, the Service

correctly determined that the firearm discharge restriction was subject to a CE for the

regulations “that are of an administrative, financial, legal, technical, or procedural nature;

or whose environmental effects are too broad, speculative, or conjectural to lend

themselves to meaningful analysis and will later be subject to the NEPA process, either

collectively or case-by-case.” 43 C.F.R. § 46.210(i). Section 304(g)(1) of ANILCA

requires the Secretary to “from time to time” revise its CCP for the Kenai Refuge, which

was previously adopted in 1985 and revised in 2010.

        E.       Any flaw in the Service’s NEPA approach is harmless.

        The Kenai Plaintiffs’ “extraordinary circumstances” argument should be rejected

because the Service’s lack of a document analyzing those circumstances was, at most,


13
  Although the Kenai Plaintiffs claim that the Service has not documented its NEPA
analysis, the Kenai Rule itself documents the Service’s NEPA analysis. See FWL13575.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             44
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 52 of 56
harmless error. See 5 U.S.C. § 706 (“due account shall be taken of the rule of prejudicial

error.”). Had the Kenai Plaintiffs timely raised their concerns about “extraordinary

circumstances” analysis, the Service could have compiled its analyses regarding

extraordinary circumstances into a formal comment response.

        In any event, the Service considered the factors underlying extraordinary

circumstances, even if those considerations were not compiled under the heading

“extraordinary circumstances.” For example, the Kenai Plaintiffs incorrectly claim that

the Service failed to consider the “highly controversial” nature of the Kenai Rule, as

demonstrated by comments submitted in opposition to the rule. Mot. 34–35. But the

Service plainly considered the level of controversy generated by the Kenai Rule,

expecting it “to be moderately controversial as the State of Alaska and some affected user

groups will likely oppose some of aspects of the rule.” FWL4690 (emphasis added). The

Service also noted that the proposed rule received a “quiet roll-out” with “no media or

public calls.” FWL8749. Because the Service considered the allegedly absent

extraordinary circumstance, the Kenai Rule should be upheld. See Motor Vehicle Mfrs.

Ass’n v. State Farm Mut., 463 U.S. 29, 43 (1983) (“We will, however, ‘uphold a decision

of less than ideal clarity if the agency’s path may reasonably be discerned.’”) (quoting

Bowman Transp. v. Ark.–Best Freight Sys., 419 U.S. 281, 286 (1974)).

        The record on its face also demonstrates that the Kenai Rule would not have

“highly controversial environmental effects” within the meaning of NEPA’s

implementing regulations or the Service’s NEPA procedures. There is no significant

controversy regarding the size, nature, or environmental effect of the firearm discharge

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             45
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 53 of 56
provisions. Compare FWL13566 (the Kenai “rule expands the restriction on discharge of

firearms on the Refuge by just under 4,000 acres, or approximately 0.2 per cent of lands

in the Refuge currently open to hunting of moose, black bear, and brown bear”), with

FWL8982 (Safari Club comment opposing firearm discharge restriction while providing

no argument or evidence about the environmental effects of that restriction), and

FWL8988–89 (same for State). Because no “substantial dispute exists as to [the Kenai

Rule’s] size, nature, or effect” on the environment, it is not controversial within the

meaning of NEPA. Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 117 F.3d 1520,

1536 (9th Cir. 1997) (“Controversy does not refer to the existence of opposition to a

use.”). 14

        Because the Service analyzed the relevant factors, its failure to document that

analysis in a formal extraordinary circumstances analysis “is not the type of error that

requires a remand” since it had “no bearing on the final agency action.” Nat’l Ass’n of


14
  The Kenai Plaintiffs also claim at various points that the Kenai Rule is extraordinary
for violating State law or creating a precedent for federal intrusion. See Mot. 34–37.
None of these arguments has merit. The Kenai Rule does not create a precedent for
violating state law; it maintains longstanding practices on the Kenai Refuge, consistent
with the Service’s longstanding approach of coordinating with the State to manage
hunting on the refuge, while preserving its authority to adopt more restrictive regulations.
See supra pp.6–7 (discussing how the Service rejected the State’s proposal for a general
entry hunt on the Skilak WRA in favor of a limited, youth-only hunt). And it is hard to
see how maintaining decades-old management approaches on Skilak WRA creates any
sort of precedent.
Similarly, the Kenai Rule is not extraordinary for having “unknown environmental risks,”
as the Kenai Plaintiffs claim. See Mot. 36. The only unknown environmental risk they
identify is the impact of “interfering with the State’s management determinations.” Id.
But the Kenai Plaintiffs do not explain how maintaining longstanding hunting practices
on the Kenai Refuge—albeit in federal rather than state regulations—creates any
unknown environmental risk.

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             46
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 54 of 56
Home Builders, 551 U.S. at 659 (finding that an inaccurate Federal Register notice stating

that Endangered Species Act consultation was “required” was harmless error when

consultation had already occurred). In the Ninth Circuit, “consistent caselaw” has held

that “‘harmless error’ requires a determination that the error ‘had no bearing on the

procedure used or the substance of [the] decision reached.’” Cal. Wilderness Coal. v. U.S.

Dep’t of Energy, 631 F.3d 1072, 1092 (9th Cir. 2011). In Kazarian v. U.S. Citizenship &

Immigration Servs., 596 F.3d 1115, 1122 (9th Cir. 2010), for example, the Citizenship

and Immigration Service denied an application for an extraordinary ability visa based on

an erroneous interpretation of its own regulations, but had it interpreted its regulations

properly, a denial still would have been appropriate. The Ninth Circuit held that the

Service’s denial of the application was harmless error. Id.; see also Nevada v. United

States, 221 F. Supp. 2d 1241, 1247 (D. Nev. 2002) (failure to publish notice of pending

trust acquisition was harmless error because the State was nonetheless able to challenge

the trust acquisition). Similarly here, the Service in fact analyzed the relevant factors,

and the record on its face demonstrates that no extraordinary circumstances were present.

Thus, this Court, as in Kazarian, should hold that a failure to articulate a formal finding

of no extraordinary circumstances was at most harmless error.

                                             CONCLUSION

        For the foregoing reasons, the Kenai Plaintiff’s summary judgment motion should

be denied and summary judgment should be entered for Federal Defendants.




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                               47
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 55 of 56
                 Respectfully submitted this 9th day of March, 2020.

                                                   PRERAK SHAH
                                                   Deputy Assistant Attorney General
                                                   United States Department of Justice
                                                   Environment and Natural Resources Div.

                                                   /s/ Michael S. Sawyer
                                                   MICHAEL S. SAWYER
                                                   Trial Attorney
                                                   Natural Resources Section
                                                   P.O. Box 7611 Washington, D.C. 20044
                                                   202-514-5273 || 202-305-0506 (fax)
                                                   Michael.Sawyer@usdoj.gov

                                                   Counsel for Federal Defendants

                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                          /s/ Michael S. Sawyer
                                          MICHAEL S. SAWYER




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              48
        Case 3:17-cv-00013-SLG Document 179 Filed 03/09/20 Page 56 of 56
